DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status:
Claims 1-22		Pending
Prior art Reference:
Haney			US 8,888,431 B2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Haney (US 8,888,431 B2).

Regarding claim 1, Haney discloses a bonding washer (abstract) for making an electrical connection between two metal pieces, the bonding washer (10; fig. 1) comprising:
an electrically conductive washer body (11, 21) having a central bore (14, 24) therethrough; and 
a plurality of electrically conductive washer teeth (15, 25) spaced apart (fig. 1) around a perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21), each of the plurality of electrically conductive washer teeth (15, 25) having proximal edge (fig. 1) adjacent the washer body (11, 21) and a raised surface ending in a distal edge (fig. 1).

Regarding claim 2, Haney discloses the bonding washer according to claim 1, wherein each of the plurality of electrically conductive washer teeth (15, 25) has a hollow center (fig. 1) extending from the proximal edge (fig. 1) to the distal edge (fig. 1).

Regarding claim 3, Haney discloses the bonding washer according to claim 2, wherein the distal edge (fig. 1) of each of the plurality of electrically conductive washer teeth (15, 25) is substantially circular (fig. 1).

Regarding claim 4, Haney discloses the bonding washer according to claim 1, wherein the proximal edge (fig. 1) of each of the plurality of electrically conductive washer teeth (15, 25) is formed into (fig. 1) the electrically conductive washer body (11, 21).

Regarding claim 5, Haney discloses the bonding washer according to claim 1, wherein the plurality of electrically conductive washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21) such that there is substantially the same distance between the plurality of electrically conductive washer teeth (15, 25).

Regarding claim 6, Haney discloses the bonding washer according to claim 1, wherein the plurality of electrically conductive washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) by about ninety degrees relative to a center of the central bore (14, 24) of the electrically conductive washer body (11, 21).

Regarding claim 7, Haney discloses the bonding washer according to claim 1, wherein the electrically conductive washer body (11, 21) is substantially planar (fig. 1). 

Regarding claim 8, Haney discloses a bonding washer (abstract) for making an electrical connection between two metal pieces, the bonding washer comprising:
an electrically conductive washer body (11, 21), the electrically conductive washer body (11, 21) having a square shape outer perimeter (fig. 3) and a central bore (14, 24) therethrough; and
a plurality of electrically conductive washer teeth (15, 25) extending from the washer body (11, 21) and spaced apart (fig. 1) around a perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21), each of the plurality of electrically conductive washer teeth (15, 25) having proximal edge (fig. 1) adjacent the washer body (11, 21) and a raised surface ending in a distal edge (fig. 1).

Regarding claim 9, Haney discloses the bonding washer according to claim 8, wherein each of the plurality of electrically conductive washer teeth (15, 25) has a hollow center (fig. 1) extending from the proximal edge (fig. 1) to the distal edge (fig. 1).

Regarding claim 10, Haney discloses the bonding washer according to claim 9, wherein the distal edge (fig. 1) of each of the plurality of electrically conductive washer teeth (15, 25) is substantially circular (fig. 1).

Regarding claim 11, Haney discloses the bonding washer according to claim 8, wherein the proximal edge (fig. 1) of each of the plurality of electrically conductive washer teeth (15, 25) is formed into (fig. 1) the electrically conductive washer body (11, 21).

Regarding claim 12, Haney discloses the bonding washer according to claim 8, wherein the plurality of electrically conductive washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21) such that there is substantially the same distance between the plurality of electrically conductive washer teeth (15, 25).

Regarding claim 13, Haney discloses the bonding washer according to claim 8, wherein the plurality of washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21) by about ninety degrees relative to a center of the central bore (14, 24) of the electrically conductive washer body (11, 21).

Regarding claim 14, Haney discloses the bonding washer according to claim 8, wherein the plurality of electrically conductive washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21) such that a first of the plurality of electrically conductive washer teeth (15, 25) is positioned within a first quadrant (fig. 1) of the electrically conductive washer body (11, 21), a second of the plurality of electrically conductive washer teeth (15, 25) is positioned within a second quadrant (fig. 1) of the electrically conductive washer body (11, 21), a third of the plurality of electrically conductive washer teeth (15, 25) is positioned within a third quadrant (fig. 1) of the electrically conductive washer body (11, 21), and a fourth of the plurality of electrically conductive washer teeth (15, 25) is positioned within a fourth quadrant (fig. 1) of the electrically conductive washer body (11, 21).

Regarding claim 15, Haney discloses the bonding washer according to claim 8, wherein the electrically conductive washer body (11, 21) is substantially planar (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haney (US 8,888,431 B2).

Regarding claim 16, Haney discloses a bonding washer (abstract) for making an electrical connection between two metal pieces, the bonding washer comprising:
except for [an electrically conductive washer body (11, 21), the electrically conductive washer body (11, 21) having a round shape outer perimeter and a central bore (14, 24) therethrough]; and
a plurality of electrically conductive washer teeth (15, 25) extending from the washer body (11, 21) and spaced apart (fig. 1) around a perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21), each of the plurality of electrically conductive washer teeth (15, 25) having proximal edge (fig. 1) adjacent the washer body (11, 21) and a raised surface ending in a distal edge (fig. 1).
Examiner notes that Haney does not explicitly disclose an electrically conductive washer body, the electrically conductive washer body having a round shape outer perimeter and a central bore therethrough. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein an electrically conductive washer body, the electrically conductive washer body having a round shape outer perimeter and a central bore therethrough, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See conclusion below).
Regarding claim 17, Haney discloses the bonding washer according to claim 16, wherein each of the plurality of electrically conductive washer teeth (15, 25) has a hollow center (fig. 1) extending from the proximal edge (fig. 1) to the distal edge (fig. 1).

Regarding claim 18, Haney discloses the bonding washer according to claim 17, wherein the distal edge (fig. 1) of each of the plurality of electrically conductive washer teeth (15, 25) is substantially circular (fig. 1).

Regarding claim 19, Haney discloses the bonding washer according to claim 16, wherein the proximal edge (fig. 1) of each of the plurality of electrically conductive washer teeth (15, 25) is formed into (fig. 1) the electrically conductive washer body (11, 21).

Regarding claim 20, Haney discloses the bonding washer according to claim 16, wherein the plurality of electrically conductive washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21) such that there is substantially the same distance between the plurality of electrically conductive washer teeth (15, 25).

Regarding claim 21, Haney discloses the bonding washer according to claim 16, wherein the plurality of electrically conductive washer teeth (15, 25) are spaced apart (fig. 1) around the perimeter of the central bore (14, 24) of the electrically conductive washer body (11, 21) by about ninety degrees relative to a center of the central bore (14, 24) of the electrically conductive washer body (11, 21).

Regarding claim 22, Haney discloses the bonding washer according to claim 16, wherein the electrically conductive washer body (11, 21) is substantially planar (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Round shaped washer with raised teeth:
Andrews et al.	USPAP 2014/0261640 A1,
Black			US 3,481,381,
Stinger		US 2,796,457,
Hosking		US 2,179,575.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd